UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7506


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MICHAEL S. BUFORD, a/k/a Billy,

                  Defendant - Appellant.



                              No. 09-7552


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MICHAEL S. BUFORD, a/k/a Billy,

                  Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Claude M. Hilton, Senior
District Judge. (1:03-cr-00360-CMH-2; 1:09-cv-00169-CMH)


Submitted:    January 14, 2010              Decided:   February 9, 2010


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Michael S. Buford, Appellant Pro Se. Jeffrey L. Shih, Special
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              In these consolidated appeals, Michael S. Buford seeks

to appeal the district court’s orders denying relief on his 28

U.S.C.A. § 2255 (West Supp. 2009) motion and his motion for a

certificate of appealability.                The orders are not appealable

unless    a   circuit   justice    or    judge    issues    a    certificate     of

appealability.      28 U.S.C. § 2253(c)(1) (2006).              A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”               28 U.S.C. § 2253(c)(2)

(2006).       A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional     claims   by    the    district   court       is   debatable   or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.             Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                        We have

independently reviewed the record and conclude Buford has not

made the requisite showing.             Accordingly, we deny certificates

of appealability and dismiss the appeals.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        DISMISSED



                                         3